United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATIONS,
Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1678
Issued: November 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 29, 2014 appellant filed a timely appeal of a June 30, 2014 Office of Workers’
Compensation Programs’ (OWCP) merit decision denying her traumatic injury claim. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury on March 19, 2014 in the performance of duty.
FACTUAL HISTORY
On March 19, 2014 appellant, then a 47-year-old victim specialist, filed a traumatic
injury claim alleging that on that date she fell on black ice walking to work injuring her lower
back, ribs and right side. Dr. Timothy P. Donelan, a Board-certified family practitioner,
1

5 U.S.C. § 8101 et seq.

diagnosed thoracic muscle injury and low back pain on March 19, 2014. He prescribed physical
therapy on March 19, 2014, which appellant attended. In a note dated March 27, 2014,
Dr. Donelan indicated that she could return to work on March 31, 2014. Appellant sought
medical treatment with a medical assistant, Kathleen A. Wayen, on March 19, 2014 due to back
pain following a fall. On March 20, 2014 Dr. Christopher Fischer, a Board-certified radiologist,
performed x-rays due to right-sided rib and back pain incurred after a motor vehicle accident.2
He found thoracic spondylosis without fracture or listhesis. Appellant attended additional
physical therapy. Thereafter, she returned to full duty on March 31, 2014.
OWCP requested from appellant, additional factual and medical evidence in support of
her claim in a letter dated May 29, 2014. Appellant did not respond within the time allotted.
By decision dated June 30, 2014, OWCP denied appellant’s claim on the grounds that she
had not submitted sufficient medical evidence to establish that a diagnosed condition resulted
from her accepted employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[a] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit

2

The radiology report indicates that appellant reports right-sided rib and back pain after motor vehicle accident.
There is no other evidence she was involved in a motor vehicle accident. Appellant was referred to the radiologist
for x-rays by Dr. Donelan who was treating her for her fall on ice. As such, the radiologist’s reference to a motor
vehicle accident appears to be a scrivener’s error.
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

John J. Carlone, 41 ECAB 354 (1989).

2

sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.8
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.9 Medical rationale includes a physician’s reasoned opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.10
ANALYSIS
OWCP accepted that on March 19, 2014 appellant filed a claim alleging that she slipped
in the performance of duty and fell injuring her back. In support of her claim, appellant
submitted medical evidence from Drs. Donelan and Fischer.
Dr. Donelan completed a report dated March 19, 2014 and diagnosed thoracic muscle
injury and low back pain. He did not further describe appellant’s thoracic muscle injury and did
not offer any explanation of how her March 19, 2014 fall resulted in this condition. With regard
to Dr. Donelan’s diagnosis of low back pain, the Board has held that the mere diagnosis of
“pain” does not constitute the basis for payment of compensation.11 As Dr. Donelan did not
provide a clear opinion that appellant’s thoracic muscle injury resulted from her accepted
employment incident of a fall and did not explain how her fall caused this injury, his report is not
sufficient to meet appellant’s burden of proof and establish a traumatic injury on
March 19, 2014.
In a report dated March 20, 2014, Dr. Fischer stated that he performed x-rays due to
appellant’s right-sided rib and back pain after a motor vehicle accident. He found thoracic
spondylosis without fracture or listhesis. Dr. Fischer indicated that appellant’s rib and back pain
occurred after a motor vehicle accident rather than following a fall on March 19, 2014. Such
history is dubious as previously discussed herein. Dr. Fischer’s report does not suggest that
appellant sustained a diagnosed condition as a result of her accepted employment incident and is
not sufficient to establish appellant’s claim for a traumatic injury occurring in the performance of
duty.
As neither Dr. Donelan nor Dr. Fischer provide a supportive medical opinion for a
diagnosis from the work incident of March 19, 2014, the finding of OWCP must be affirmed.

8

J.Z., 58 ECAB 529 (2007).

9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

11

Robert Broome, 55 ECAB 339 (2004).

3

Appellant also submitted a report from a medical assistant and physical therapy notes.
As neither a medical assistant12 nor a physical therapist13 is a physician as defined by FECA,14
these records cannot establish a diagnosed condition resulting from appellant’s accepted
employment-related fall on March 19, 2014.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient medical opinion evidence to
establish that a diagnosed condition resulted from her accepted March 19, 2014 employment
incident. Appellant has therefore failed to meet her burden of proof in establishing a traumatic
injury in the performance of duty on that date.

12

D.F., Docket No. 12-347 (issued June 18, 2012).

13

G.G., 58 ECAB 389 (2007).

14

5 U.S.C. § 8101(2).

15

Merton J. Sills, 39 ECAB 572 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

